Name: Commission Regulation (EEC) No 660/89 of 14 March 1989 re-establishing the levying of customs duties on men' s or boy' s suits, products of category No 16 (order No 40.0160), and women' s or girl' s suits, products of category No 74 (order No 40.0740), originating in Thailand to which the preferential tariff arrangements of Council Regulation (EEC) No 4259/88 apply
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries;  Asia and Oceania;  trade
 Date Published: nan

 16. 3 . 89 Official Journal of the European Communities No L 72/ 11 COMMISSION REGULATION (EEC) No 660/89 of 14 March 1989 re-establishing the levying of customs duties on men's or boy's suits, products of category No 16 (order No 40.0160), and women's or girl's suits, products of category No 74 (order No 40.0740), originating in Thailand to which the preferential tariff arrangements of Council Regulation (EEC) No 4259/88 apply suits, products of category No 74 (code 40.0740), the relevant ceiling amounts respectively to 94 000 and 64 000 pieces ; Whereas on 8 March 1989 imports of the products in question into the Community, originating in Thailand, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Thailand, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4259/88 of 19 December 1988 applying generalized tariff preferences for 1989 to textile products originating in developing countries ('), and in particular Article 13 thereof, Whereas Article 11 of Regulation (EEC) No 4259/88 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 12 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of men's or boy's suits, products of category No 16 (order No 40.0160), and women's or girl's HAS ADOPTED THIS REGULATION : Article 1 As from 19 March 1989, the levying of customs duties, suspended pursuant to Regulation (EEC) No 4259/88 , shall be re-established in respect of the following products, imported into the Community and originating in Thailand : Order No Category CN code Description 40.0160 16 (1 000 pieces) 6203 1 1 00 6203 12 00 6203 19 10 6203 19 30 6203 21 00 6203 22 90 6203 23 90 6203 29 19 Men's or boys' suits and ensembles, other than knitted or crocheted, of wool, of cotton or of man-made fibres, excluding ski suits 40.0740 74 (1 000 pieces) 6104 11 00 6104 12 00 610413 00 ex 6104 19 00 6104 21 00 6104 22 00 6104 23 00 ex 6104 29 00 Women's or girls' knitted or crocheted suits and ensembles, of wool, of cotton or man-made fibres, excluding ski suits (&gt;) OJ No L 375, 31 . 12. 1988, p. 83 . No L 72/12 Official Journal of the European Communities 16. 3. 89 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 March 1989. For the Commission Christiane SCRIVENER Member of the Commission